Title: To James Madison from Rufus King, 14 August 1801 (Abstract)
From: King, Rufus
To: Madison, James


14 August 1801, London. No. 29. Encloses copies of letter from John Turnbull of Turnbull, Forbes, & Company and the order in council referred to therein. Has sent Arrowsmith’s five-volume atlas; plans to forward Faden’s collection of maps and charts as soon as it is completed.
 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 54). RC 2 pp.; marked duplicate; in a clerk’s hand. Enclosures are copies of John Turnbull to King, 10 Aug. 1801, enclosing a draft of an order in council to make Valetta, Malta, a free port and recommending William Higgin, director of his firm’s branch at Malta, to be U.S. consul there (2 pp.); the order in council, 30 July 1801 (5 pp.); and Rufus King to Turnbull, 13 Aug. 1801 (1 p.). RC and first enclosure printed in King, Life and Correspondence of Rufus King, 3:497–99.

